Citation Nr: 1526571	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ankle arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent rating assigned for left ankle accessory ossicles, posterior to the talus and inferior to the tibia.  The disability was recharacterized as left ankle arthritis in the November 2013 statement of the case (SOC).  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to a left wrist disorder, which was denied in a September 2003 rating decision, has been raised by the record in a November 2014 VA Form 21-526EZ and acknowledged by the RO in a June 2015 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his left ankle disability.  In March 2012, he submitted a VA Form 21-4142 authorizing the release of his records from Dr. H.K.J, II/Newport Internal Medicine, dated between June 10, 2004, and March 6, 2012.  The RO requested records from this facility in a March 2012 letter, but no response was received.  The Board acknowledges that the Veteran thereafter submitted records from Newport Internal Medicine, P.C., but these records are all dated prior to the period being considered in this appeal, namely from March 9, 2011, onward.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued).  Given the foregoing, and in light of the fact that the RO did not submit a follow up request to this facility after no response was received to its initial request, the Veteran's complete records from this facility must be requested on remand.  See 38 C.F.R. § 3.159(c)(1).  

Given that the claim is being remanded for the foregoing reason, updated VA treatment records should be obtained and the Veteran should be scheduled for a more contemporaneous VA examination of his left ankle.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Center in Mountain Home, dated since May 2012.  

2.  Make a follow-up request for the Veteran's records from Dr. H.K.J, II/Newport Internal Medicine.  See March 2012 VA Form 21-4142.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his left ankle disability.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.

The examiner is to identify all residuals attributable to the Veteran's service-connected left ankle disability. 

The examiner is to report the range of motion measurements for the left ankle, in degrees.  The examiner must indicate whether the exhibited range of motion qualifies as "marked."  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the left ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is also asked to specifically address whether there is any left ankylosis, to include of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; and/or whether the Veteran has undergone an astragalectomy.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.
5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






